Citation Nr: 0527831	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
mechanical low back pain with a history of lumbar strain.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran had active duty for training in the Army Reserve 
from July 1987 to October 1987 and active duty in the Army 
from August 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.  The Board notes that the veteran 
perfected an appeal with respect to three other issues dealt 
with in that rating decision, which were ultimately denied by 
Board decision in May 2004.  At that time, the Board remanded 
the back disability evaluation claim for further development.  
The Appeals Management Center (AMC) undertook said 
development and issued a supplemental statement of the case 
in January 2005.


FINDINGS OF FACT

1.  The veteran's lumbosacral spine disability is 
characterized as presenting a moderate degree of disability, 
with subjective symptoms of pain and occasional muscles 
spasms.

2.  Since September 2003, the veteran's lumbosacral spine 
disability has been manifested by unlimited thoracolumbar 
forward flexion (95 degrees).

3.  There is no evidence of listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint spaces, abnormal mobility on forced 
motion, or ankylosis of the spine.

4.  There is no evidence of objective neurological symptoms 
associated with the veteran's lumbar spine disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
mechanical low back pain with a history of lumbar strain are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, Diagnostic Code 5237 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for a higher disability rating for a low back disorder.  In 
this context, the Board notes that a substantially complete 
application was received in September 2002.  In December 
2002, prior to its adjudication of this claim, the AOJ 
provided notice to the claimant regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim for a higher evaluation; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
Later during the appeal, in May 2004, the veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  He was also advised as to which 
types of evidence would be helpful in deciding his claim.  
The Board finds that the content and timing of the September 
2002 notice comport with the requirements of § 5103(a) and 
§ 3.159(b), and that the May 2004 correspondence clarified 
any questions the veteran may have had with respect to what 
type of evidence was necessary.

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
private and VA treatment records have been secured and 
associated with the claims file.  The veteran underwent a VA-
sponsored examination in December 2002 in conjunction with 
his claim.  

The Board notes that its May 2004 remand requested that the 
veteran be examined again, under the new medical protocol 
created in light of the changes in the spine regulations.  
Although the veteran appeared for his examination, he 
declined to stay.  He was advised before leaving that failing 
to report for his examination could have negative 
consequences for his claim.  He chose to leave, and he has 
indicated that he is unwilling to report for any further VA 
testing.  Thus, VA's duty to assist is satisfied.   

The Board notes briefly that the veteran has indicated 
several times his desire for an independent medical 
examination, as he is unsatisfied with the quality of exams 
conducted at VA medical centers.  The law and VA regulations 
provide that the Board may obtain an advisory medical opinion 
from an independent medical expert (IME opinion) when, in its 
opinion, a medical opinion is warranted by the medical 
complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2005).  
There is, however, no provision for an independent medical 
examination. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.


Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for mechanical low back 
pain with a history of lumbar strain in February 1994 and 
evaluated as 20 percent disabling under DC 5295.  In 
September 2002, the veteran applied for an increased 
evaluation.

In August 2003, amendments were made to the criteria used in 
rating disabilities of the spine, to include disabilities of 
the thoracolumbar spine, effective from September 26, 2003.  
See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under both the 
old criteria in the Schedule and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time on 
or after September 13, 2002 (the date of receipt of his 
claim); and (2) whether an increased rating is warranted 
under the "new" criteria for other disabilities of the 
thoracolumbar spine at any time on or after September 26, 
2003 (the effective date of the amended regulation).  

The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

In the January 2005 supplemental statement of the case, the 
veteran was provided notice of the amended regulations and 
given a 60-day opportunity to submit additional evidence or 
argument.  Therefore, there is no prejudice to the veteran 
for the Board to consider these new regulations in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis - Old Criteria

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2002).  
Specifically, evaluations of 10, 20, and 40 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.

In this case, in order for the veteran to be awarded the 
higher (40 percent) evaluation, the evidence would have to 
demonstrate a severe level of disability, or manifest at 
least one of the aforementioned characteristics under DC 
5295.  Of record is a December 2002 VA examination and VA 
outpatient clinical records dated from October 2002 to 
November 2004.

At the veteran's December 2002 examination, he presented with 
complaints of pain and stiffness, roughly two times a week.  
He also indicated that he experienced muscle spasms.  

Upon objective examination, the veteran was noted to have 
normal posture and gait.  He had full forward flexion 
(forward bending) with no evidence of pain.  Other ranges of 
motion (extension, lateral flexion, and rotation) were also 
normal. The examiner noted that there was no evidence of 
pain, fatigue, weakness, lack of endurance, or incoordination 
at any point during the examination.  A lumbar spine x-ray 
was negative.  The impression noted was mechanical low back 
pain.  The clinical records do not contradict these findings.  
Apart from treatment for pain, there is one instance of 
treatment in October 2002 for occasional muscle spasms. 

Based on all the available evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 20 percent under the old criteria.  
While he has objective evidence of pain and occasional muscle 
spasms, there is no evidence of listing of the spine, 
irregularity of the joint spaces, or any other of the 
symptoms contemplated in the higher rating.  

The Board notes that it has considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
The Board has reviewed the record as a whole, to include the 
December 2002 examination and the VA outpatient clinical 
records.  There is no competent evidence that the disability 
at issue causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

Analysis - New Criteria

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  Under 
that rating formula, a 10 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
but not greater than 85 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  

A 20 percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, where a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
"Unfavorable ankylosis" is defined, in pertinent part, as a 
condition in which the spine is fixed in flexion or 
extension.  See id., Note (5).  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  

Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation;" 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

The veteran is currently rated at the 20 percent level.  The 
Board notes that based on the December 2002 examination and 
accompanying treatment records, the veteran would only meet 
the 10 percent criteria under the revised regulations, as he 
has experienced muscle spasms and localized tenderness.  
There is no objective evidence of record of limitation of 
motion or ankylosis.  Thus, a higher rating is not warranted 
under the new criteria.  

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of his 
disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  No medical professional has ever 
diagnosed disc disease, nor are the findings in the evidence 
representative of disc disease.  The Board notes that all x-
rays of the lumbar spine have been negative for degenerative 
changes.  There is also no evidence of fractured vertebrae, 
or ankylosis, that would support an evaluation under the 
criteria of Diagnostic Codes 5285, 5286, or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 20 percent for 
the veteran's mechanical low back pain with a history of 
lumbar strain, whether under the "old" or "new" criteria. 


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
veteran's mechanical low back pain with a history of lumbar 
strain is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


